Citation Nr: 1512854	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-18 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability with fallen arches. 

2.  Entitlement to service connection for a left hand/wrist disability (claimed as carpal tunnel syndrome).

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to a higher initial rating for depression (claimed as a sleep disability), currently rated as 30 percent disabling.

5.  Entitlement to a higher initial rating for carpal tunnel syndrome, right hand, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to February 1992, and from February 2009 to March 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010, July 2011, and March 2014 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran sought service connection for bilateral carpal tunnel syndrome based on symptoms of pain and weakness in her hands.  The RO granted service connection for carpal tunnel syndrome in the right hand, but denied service connection for carpal tunnel syndrome in the left hand because no such disability was diagnosed in her left hand.  However, she was diagnosed with a left wrist strain.  

The United States Court of Appeals for Veterans Claims (the Court) indicated that the VA cannot unduly limit its consideration of claims for service connection under circumstances in which other disabilities may be present.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled].  In light of Clemons, and in view of the diagnosis of a left wrist strain, the Board has expanded the issue to include any disability of the left hand/wrist.  The issue is as stated on the title page.

In the case of the service connection claim for a left knee disability, the Veteran submitted a June 2014 notice of disagreement following a March 2014 rating decision.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Depression

The Veteran's most recent VA examination took place several years ago (September 2010).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, the September 2010 VA examiner diagnosed the Veteran with depression secondary to physical pain.  He noted that based on the examination, the Veteran did not need to seek treatment.  In the Veteran's July 2012 substantive appeal (VA Form 9), she stated that she was receiving treatment for depression and anxiety attacks, and that her medications have changed.  Consequently, it appears that the Veteran's disability may have increased in severity since the most recent examination. 

The Board finds that a new examination is warranted for the purpose of determining the current severity of the disability. 


Carpal tunnel syndrome, right hand

The Veteran's most recent VA examination took place several years ago (May 2010).  At that time, the examiner noted that the disability was manifested by pain when she has to type or write for 30 minutes, unscrew caps, or comb her daughter's hair.  Her objective symptoms consisted of weakness of grip and pain with radial deviation.  

In the Veteran's September 2010 notice of disagreement, she argued that her symptoms are more severe and that her orthopedist has recommended surgery.

The Board finds that a new examination is warranted for the purpose of determining the current severity of the Veteran's carpal tunnel syndrome, right. 

Left hand/wrist

The RO denied the Veteran's claim of service connection for carpal tunnel syndrome of the left hand because the May 2010 VA examination did not yield a diagnosis.  However, the May 2010 VA examiner noted the same subjective symptoms that the Veteran had in her right hand.  She diagnosed the Veteran with a left wrist strain.  

Although the Veteran's March 2010 claim listed carpal tunnel syndrome as the disability for which she sought service connection, the Board finds that the symptoms for which the Veteran seeks service connection could be subject to another diagnosis (in this case, a left wrist strain).  

A VA examination is warranted to determine the etiology of her left hand/wrist symptoms.  

Feet

The service treatment records reflect that the Veteran had mild, asymptomatic pes planus upon entering service (VBMS, STRs #1, p. 4).  

A VA examination report dated March 1996 reflects that the Veteran's pes planus was still mild and asymptomatic (VBMS, STRs #1, p. 96).  In a March 1996 Report of Medical History, she denied having any foot problems (VBMS, STRs #1, p. 91).    .    
In a November 2001 and January 2007 Reports of Medical History, the Veteran once again denied foot trouble (VBMS, STRs #1, pgs. 44-46).

Service treatment records from the Veteran's second period of service (February 2009 to March 2010) also reflect no findings attributed to a foot disability (VBMS, STRs #2).

Nonetheless, the Board notes that the Veteran filed a claim for a bilateral foot disability, fallen arches (left worse than right) a mere 11 months after discharge from service.  Given the proximity of the claim to service, the Board finds that a VA examination is warranted to find out if either (a) the Veteran's pre-existing pes planus became aggravated due to service, or (b) the Veteran incurred a separate foot disability as a result of service.     

The examiner should note that if a preexisting disorder is noted upon entry into service (as pes planus was), the Veteran cannot bring a claim for service connection for that disorder, but she may bring a claim for service-connected aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA psychiatric examination for the purpose of determining the current severity of her depression.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  

2.  The RO should schedule the Veteran for a VA neurologic examination for the purpose of determining the current severity of her carpal tunnel syndrome, right.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  

3.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature and etiology of the Veteran's left hand/wrist disability and bilateral foot disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any left hand/wrist disability began during or is causally related to service. 

With regard to the feet, the examiner should note that the Veteran had asymptomatic pes planus that predated service.  The examiner should render an opinion addressing: (a) whether her pes planus increased in severity during service; and, if so, (b) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder). 

If the Veteran is diagnosed with a foot disability other than pes planus, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any such disability began during or is causally related to service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  

4.  The RO should take appropriate action, including issuance of a statement of the case, on the issue of entitlement to service connection for a left knee disability.  The Veteran and her representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  

5.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

